Citation Nr: 1110299	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active military service from January 1977 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset the Board recognizes that this case has been previously remanded for evidentiary development.  The Board regrets any further delay for development; however, the current record is inadequate to address the matter at hand.

The Veteran contends that her glaucoma disability had its onset in service.  On a March 2006 VA Form 646, the Veteran's representative stated that the Veteran initially had increased intraocular pressure (IOP) in 1987, ocular hypertension in 1990, and "glaucoma suspect" beginning in 1993.  Medical records after her discharge indicated that she continued to be assessed with "glaucoma suspect" up until the time she was diagnosed with glaucoma in 2004.  The representative asserted that although the Veteran was not diagnosed with glaucoma until 2004, the preliminary symptoms were present during service.  

The medical record supports the Veteran and her representative's contentions in that her service treatment records revealed that January and February 1987 optometry examinations included an assessment of increased IOP (intraocular pressure).  A March 1987 ophthalmology follow-up report revealed "No evidence of VF (visual field) or O-N (optic nerve) damage.  A March 1990 optometry examination noted ocular hypertension, OS (left eye) and an August 1993 optometry test described the Veteran's eye condition as "glaucoma suspect".  On December 1998 report of medical history at the time of retirement, it was noted that she had borderline glaucoma.  

However, post service medical records included conflicting medical opinions as to whether or not the Veteran even had a current diagnosis of glaucoma.  

On one hand treatment records from Dr. D. C. included a January 2001 record that noted that the Veteran had been diagnosed with "glaucoma suspect" for the past 6 years.  Dr. D. C. also noted that the Veteran was told while she was in the military to have her eyes checked every 6 months.  She sought continuous treatment and records from February 2004 through May 2009 included a diagnosis of glaucoma.  

On the other hand, on December 2003 VA examination the examiner stated that glaucoma was not underlying and not found on examination.   Likewise, on March 2009 VA examination, the same examiner noted that the disease of glaucoma was not found on examination and the diagnosis was "glaucoma suspect", however, the examiner did note that the Veteran was using eye drops in both eyes for the condition.  

Given the conflicting evidence as to whether or not the Veteran has a current disability, a remand is necessary for an advisory opinion regarding the nature of the Veteran's eye disorder based on a review of complete treatment records.  Furthermore, if glaucoma is found, the opinion should discuss the etiology of the glaucoma.  The opinion should specifically include a discussion of the onset of symptomatology and reconcile the conflicting evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Furthermore, in November 2009, the Veteran submitted a statement from Dr. D. C. that showed that she had been treated for glaucoma since July 2001 and had been using Lumigan eye drops in both eyes for the condition.  The diagnosis of glaucoma as well as continuous treatment is relevant to the issue of service connection for glaucoma.  The RO/AMC has not reviewed this evidence since its last adjudication in October 2009.  The Veteran has not submitted a waiver of the RO/Agency of Original Jurisdiction (AOJ) review of this additional evidence.  38 C.F.R. § 20.1304(c).  Since the Veteran has not waived her right to AOJ review of the additional evidence, this issue is remanded for the AOJ to consider the newly submitted evidence and provide a supplemental statement of the case (SSOC) regarding this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  The Veteran also should be informed that she may submit evidence to support his claims. 

2.  If the Veteran responds, the RO/AMC should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After the above has been obtained, to the extent available, obtain a medical opinion, preferably from a VA examiner other than the physician who provided the opinions in 2003 and 2009, for the purposes of determining whether the Veteran has a current diagnosis of glaucoma and if so, the approximate onset date and/or etiology of the glaucoma.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, the examiner is asked to provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current bilateral eye disorder, including glaucoma that began during service or is otherwise linked to any incident of service, including treatment and evaluations documented from January through March 1987, March 1990, August 1993, and December 1998, which included such diagnoses as increased IOP, ocular hypertension, "glaucoma suspect", and borderline glaucoma, as well as any other eye treatment noted in service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner specifically is requested to discuss and reconcile, to the extent necessary, records from Dr. D. C. that indicated that the Veteran had a current diagnosis of glaucoma and the VA examiner's opinions in 2003 and 2009, that found that the Veteran did not have glaucoma.  The examiner should also discuss any statements as to onset or continuity of symptomatology made by the Veteran.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated with consideration of all evidence added to the claims file since the October 2009 SSOC.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and her representative with an SSOC and afford them with an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

